Citation Nr: 1233526	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-13 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so whether service connection should be granted.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to rating higher than 30 percent for the service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to rating higher than 10 percent for the service-connected shell fragment wounds (SFWs) to the right lower extremity.

5.  Entitlement to rating higher than 10 percent for the service-connected SFWs to the left lower extremity.

6.  Entitlement to a compensable rating for the service-connected SFWs to the right upper extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that continued current 10 percent ratings for SFWs to the right and left lower extremities and also continued a current noncompensable rating for SFW to the right upper extremity

Also on appeal is a June 2007 rating decision that continued a current 30 percent rating for PTSD, denied service connection for bilateral hearing loss and reopened a previously-denied claim for service connection tinnitus and denied that claim on the merits.  Before the Board can evaluate the merits of a previously denied claim, it must first whether a claimant has submitted new and material evidence with respect to that claim. Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  The Board has accordingly characterized the claim for tinnitus as a new and material evidence issue, as shown on the title page.

In June 2012 the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing held by videoconference from the RO.  A transcript of his testimony is of record.

 The issue of evaluation of PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for tinnitus was denied by a rating decision in August 2003; the Veteran was notified of the decision but did not appeal or submit relevant evidence within one year of that decision.

2.  Evidence received since August 2003 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus.

3.  Tinnitus is not etiologically related to service.  

4.  The Veteran does not have hearing loss to a degree considered to be a disability under VA criteria.

5.  Residuals of the SFW to the right lower extremity consist of superficial scars that are not painful, with no impairment of function of the muscles or knee or ankle joints.

6.  Residuals of the SFW to the left lower extremity consist of incomplete paralysis of the saphenous nerve with resulting sensory deficit but no painful scarring or impairment of function of the muscles or joints.

7.  Residuals of the SFW to the right upper extremity consist of non-painful scarring near the elbow that causes no impairment of function of the joint.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

3.  Bilateral hearing loss disability was not incurred in or aggravated by active service and sensorineural bilateral hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).
 
4.  The criteria for a rating higher than 10 percent for residuals of shell fragment wounds to the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 including Diagnostic Code 7804 (2008); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Code 7804 (2011). 

5.  The criteria for a rating higher than 10 percent for residuals of shell fragment wounds to the left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a including Diagnostic Code 8527 (2011). 

6.  The criteria for a compensable rating for residuals of shell fragment wounds to the right upper extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 including Diagnostic Codes 7804, 7805 (2008); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 7804, 7805 (2011). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or he of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Complete notification, to include the disability-rating and effective date elements of a service-connection claim, was provided to the Veteran prior to issuance of the rating decision on appeal.  Further, as the Board's action herein reopens the previously-denied claim of service connection, there is no prejudice under Kent.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records (STRs) and service personnel records are associated with the file, as are post-service treatment records from those VA and non-VA medical providers the Veteran has identified as having potentially relevant records.  

The Veteran has been afforded appropriate VA examinations in regard to the claims decided herein.  In regard to evaluation of the service-connected shell fragment wounds, the Veteran's recent testimony in June 2012 does not raise an inference that his residual symptoms have become worse since the last VA examination in June 2006.  

The Veteran has also been afforded a hearing before the Board in which he presented testimony regarding the issues decided herein; he was represented during that hearing by a service representative.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation; these duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing the VLJ explained the issues, elicited testimony regarding the elements that were previously lacking to substantiate the claims, and also asked the Veteran to identify any pertinent evidence not currently associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.
.  
Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the appellant in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

New and Material Evidence

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

Also, Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence and Analysis

The Veteran submitted a claim for service connection for tinnitus in April 2003, contending his current tinnitus was due to acoustic trauma associated with being wounded while in Vietnam.  A VA audiological evaluation in June 2003 showed diagnosis of subjective tinnitus, but the audiologist stated an impression that the disorder was not likely related to noise exposure.  The RO thereupon denied the claim by a rating decision in August 2003.

The Veteran was notified of the August 2003 rating decision by a letter the same month, but he did not appeal within one year of the decision, and also did not submit any material evidence relating to tinnitus within that period.  The August 2003 rating decision is accordingly final.  38 C.F.R. § 20.302.

Evidence of record at the time of the August 2003 rating decision consisted of service personnel records, service treatment records, report of VA examination in August 1969, report of VA audiological evaluation in June 2003 and the Veteran's lay evidence asserting that his claimed tinnitus was due to noise exposure associated with combat.

Evidence received since August 2003 includes, in relevant part, a July 2006 VA treatment note in which a VA physician noted an impression of minimal intermittent tinnitus consistent with military noise exposure.  The evidence above is "new" in that it was not previously before the RO and is "material" in that it relates directly to an element required to establish entitlement to service connection that was previously not of record (i.e., causation due to acoustic trauma in service).  It is accordingly material and sufficient to reopen the claim.  Shade, 24 Vet. App. 110.  The Veteran's appeal is granted to that extent.

Entitlement to Service Connection

Applicable Laws and Regulations

As previously indicated, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, competent evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

In the alternative, service connection may be established by a continuity of symptomatology between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303(b).  

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 above) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley, 5 Vet. App. 155, 159.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Evidence and Analysis

The Board notes at the outset that the Veteran's service personnel record documents award of the Combat Infantryman Badge (CIB) and Purple Heart Medal, so acoustic trauma in combat is shown.

Service treatment records (STRs) show no indication of hearing loss or tinnitus during service.  In a self-reported Report of Medical History in January 1969, prepared in conjunction with his separation examination, the Veteran specifically denied history of hearing loss; the corresponding Report of Physical Examination includes an audiometric report that shows normal hearing.

The Veteran had a VA medical examination in August 1969.  The examination report is silent in regard to any hearing abnormality or tinnitus.

The Veteran had a VA audiological evaluation in June 2003 in which he reported having served as a light weapons infantryman in combat.  He reported having worked after discharge from service as a railway car inspector and supervisor.  He complained of occasional ringing in the ears with onset 6-years before.  Audiological evaluation was conducted but did not show a hearing loss considered disabling under the criteria of 38 C.F.R. § 3.385 cited above.  The examining audiologist diagnosed normal hearing sensitivity at 500-4KHz bilaterally.  The audiologist also stated an opinion that the Veteran's subjective complaint of occasional, brief unilateral tinnitus was not likely related to military or civilian noise exposure because even normal-hearing, non-noise exposed individuals experience brief, rare tinnitus and the Veteran's description of his tinnitus was within the normal range of experience. 

A VA mental health treatment note in December 2005 records medical history significant for the Veteran's report of hearing loss in the right ear.  A January 2006 VA PCC note also documents a complaint of right ear hearing loss, as well as right ear pain.

The Veteran had another VA audiological evaluation in June 2006, performed by a different audiologist than one who performed the previous evaluation in June 2003.  The Veteran again reported significant noise exposure during service (firearms, machine guns, mortars, firing range, helicopters, tanks,  heavy artillery, demolitions), all without hearing protection.  He also endorsed post-service occupational noise exposure with hearing protection (machine shop, power tools, factory noise) and recreational noise exposure without protection (chainsaw, farm equipment, power mower, weed trimmer, leaf blower).  He reported occasional ringing.  The audiological evaluation once again did not show a hearing loss considered disabling under the criteria of 38 C.F.R. § 3.385 cited above.  The audiologist diagnosed normal hearing sensitivity at 250-8KHz bilaterally.  The audiologist stated an opinion that the Veteran had normal hearing bilaterally and that military noise exposure did not compromise the Veteran's hearing.  

In regard to tinnitus, the audiologist stated the Veteran had reported onset approximately 10 years before, occurring no more than one week and lasting up to five minutes per episode; based on this reported dated of onset (more than 25 years after discharge from service) and the infrequent occurrence of the tinnitus, it is not likely that military noise exposure was responsible for tinnitus since normal tinnitus is experienced by most people without hearing loss, lasting for less than five minutes less than once per week.

However, a June 2006 treatment note by a VA physician (resident in allopathic and osteopathic medicine) states the Veteran presented with complaint of right ear pain; audio evaluation showed normal hearing bilaterally and minimal intermittent tinnitus consistent with military noise exposure.

The Veteran had another VA audiological evaluation in April 2007, performed by the same audiologist who had performed the previous evaluation in June 2006.  The audiologist reviewed the claims file and the STRs associated therein, and noted the Veteran's separation examination showed normal hearing bilaterally across all frequencies tested.  The Veteran complained subjectively of pain in the right ear and complained that it was hard to hear.  The Veteran reported military noise exposure and post-service noise exposure as noted in previous examinations.  He stated he first experienced tinnitus in 2002 but believed the tinnitus to be the result of military noise exposure.  Audiological evaluation once again did not show a hearing loss considered disabling under the criteria of 38 C.F.R. § 3.385 cited above.  The audiologist diagnosed normal hearing at 250-8000 Hz bilaterally with normal middle ear function bilaterally.  The audiologist again stated an opinion that the military noise exposure did not compromise the Veteran's hearing and was not responsible for his tinnitus.  

The Veteran testified before the Board in June 2012 that he was wounded in Vietnam; he was exposed to significant acoustic trauma associated with service in combat in the infantry.  He endorsed intermittent tinnitus.

On review of the evidence above, the Board finds service connection for claimed bilateral hearing loss must be denied.  The Veteran had acoustic trauma during service, but his hearing was normal at the time of discharge from service.  He has had no less than three VA audiological examinations since discharge from service, and in every evaluation he was shown to not have a hearing loss disability under the criteria of 38 C.F.R. § 3.385.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the medical evidence clearly shows the Veteran does not have a hearing loss disability, service connection cannot be considered.

In regard to tinnitus, the medical evidence is conflicting, with one clinical notation of tinnitus consistent with military noise exposure, but three VA audiological opinions stating that that tinnitus was not due to such exposure.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri, id.  Greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board finds the opinions articulated in the three VA audiological evaluations to be more probative than that expressed in the VA physician's note.  The VA physician's note provides no indication regarding a reason for the opinion cited; in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In contrast, the VA audiologists provided clinical rationales for their opinions.  

 Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In this case, there is no indication as to what medical records, if any, were reviewed by the VA physician in July 2006, whereas the VA audiologist in April 2007 reviewed the Veteran's complete claims file to include STRs.  The Board acknowledges at this point that review of the claims file, in and of itself, does not make a medical opinion more or less probative; rather, "it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  In this case, the VA audiologist's opinion is more fully articulated and soundly reasoned and thus more compliant with Nieves-Rodriguez.  Further, when the issue is entitlement to service connection, it is obvious that having access to the STRs provides a medical professional with an advantage in determining whether a current claimed disorder is due to or aggravated by service.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, even affording the Veteran full competence and credibility in reporting his hearing loss, the medical evidence of record clearly establishes that such hearing loss is not disabling.  In regard to tinnitus, the Veteran does not assert symptoms beginning since service and continuous since service, and in fact the VA audiologists who provided the opinions cited above appear to have accepted the Veteran's account as competent and credible; however, his account does not demonstrate incurrence in service.

The Veteran has submitted lay evidence asserting his belief that hearing loss and tinnitus are due to acoustic trauma in service.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As the most probative medical evidence in this case weighs against the claims for hearing loss and tinnitus, service connection for those disorders must be denied.

Because the evidence preponderates against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 




Evaluation of Disabilities

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Shell fragment wounds and gunshot wounds may result in injuries to the bones and muscles in the path of the projectile, as well as residual scarring.

Injuries to the muscles are rated under the criteria of 38 C.F.R. § 4.73, on the basis of whether the injuries are slight, moderate, moderately severe or severe.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold or fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  The other provisions of 38 C.F.R. § 4.56 are as follows.

Slight disability of muscles.  Type of injury:  Simple muscle wound without debridement or infection.  History and complaint:  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined above.  Objective findings:  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of muscle function or retained fragments in the muscle tissue.  38 C.F.R. § 4.56(d)(1).    

Moderate disability of muscles.  Type of injury:  Through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement or prolonged infection.  History and complaint:  Service department record or other evidence of in-service treatment of the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms as defined above, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings:  Entrance and (if present) exit scars, small or linear, indicating a short track of the missile through muscle tissue.  Some loss of deep fasciae or muscle substance or impairment of muscle tonus and loss of power or lower threshold or fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).   

Moderately severe disability of muscles.  Type of injury:  Through-and-through or deep penetrating wound by a small, high-velocity missile or large low-velocity missile with debridement, prolonged infection or sloughing of soft parts and intermuscular scarring.  History and complaint:  Service department record or other evidence showing hospitalization for a prolonged period of treatment of the wound.  Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined above and, if present, evidence of inability to keep up with work requirements.  Objective findings:  Entrance and (if present) exit scars indicating track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fasciae, muscle substance or normal firm resistance of muscles compared to the sound side.  Tests of strength compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).     

Severe disability of muscles.  Type of injury:  Through-and-through or deep penetrating wound due to a high-velocity missile or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint:   Service department record or other evidence showing hospitalization for a prolonged period of treatment of the wound.  Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined above, worse than those shown for "moderately severe" muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings:  Ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fasciae or muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4).  

If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the projectile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.   38 C.F.R. § 4.56(d)(4).  

Scars are rated under the provisions of 38 C.F.R. § 4.118; scars other than the head and neck are rated under Diagnostic Codes (DCs) 7801 through 7805.  The rating criteria for these DCs changed during the course of this appeal effective from October 23, 2008.  Where a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant applies, unless Congress provided otherwise or permitted VA to do otherwise, and VA does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 1997).  

However, revised statutory or regulatory provisions may not be applied to any time period prior to the effective date of the change unless the revised criteria are intended to have a retroactive effect.  That is not the case here.  Thus, the Board will consider the claim under the former criteria for the entire appeal period, and under the new criteria for the period when they became effective,  and whichever results in the rating most beneficial to the Veteran (if either) will be applied.

The provisions of DCs 7801through 7805 as in effect prior to October 23, 2008 are as follows.

Scars that are deep or that cause limited motion are rated under DC 7801.  A rating of 10 percent is assigned for such scars having an area or areas exceeding 6 square inches (39 sq. cm.). A rating of 20 percent is assigned for such scars having an area or areas exceeding 12 square inches (77 sq. cm.).  A rating of 30 percent is assigned for such scars having an area or areas exceeding 72 square inches (465 sq. cm.).  A rating of 40 percent is assigned for such scars having an area or areas exceeding 144 square inches (929 sq. cm.).  Note (1) to DC 7801 states scars in widely separated areas, as on two or more extremities, or on anterior and exterior surfaces, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) states a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801 (2008).

Scars that are superficial and do not cause limitation of motion are rated under DC 7802.  A rating of 10 percent is assigned for such scars having an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1) states that scars in widely separated areas, as on two or more extremities or on anterior and exterior surfaces, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) states a superficial scar is one not associated with underlying soft tissue damage.
38 C.F.R. § 4.118, DC 7802 (2008).

Scars that are superficial and unstable are rated under DC 7803.  A rating of 10 percent is assigned for such scars.  Note (1) states that an unstable scar is one where for any reason there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803 (2008).

Scars that are superficial and painful on examination are rated under DC 7804.  A rating of 10 percent is assigned for such scars.  Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  38 C.F.R. § 4.118, DC 7804 (2008).

Other scars are rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (2008).

The provisions of DCs 7801, 7802, 7803 and 7804 as in effect from October 23, 2008 are as follows.

Scars that are deep and nonlinear are rated under DC 7801.  The rating criteria and Note (1) are unchanged from the previous version.  A new note ( 2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and not located on the face, head or neck.  38 C.F.R. § 4.118, DC 7804 (2011).   

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Such scars are rated as 10 percent disabling is they have an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under 38 C.F.R. § 4.25. Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.   38 C.F.R. § 4.118, DC 7802 (2011).

Unstable or painful scars are rated under DC 7804.  A rating of 10 percent is assigned for one or two such scars.  A rating of 20 percent is assigned for three or four such scars.  A rating of 30 percent is assigned for five or more such scars.  Note (2) states that if one or more scars are painful and unstable, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) states scars evaluated under DCs 7801, 7802 or 7805 may also receive an evaluation under this DC, when applicable.  38 C.F.R. § 4.118, DC 7804 (2011).   

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800 through 7804 under an appropriate diagnostic code.   38 C.F.R. § 4.114, DC 7805 (2011).

Injuries to the peripheral nerves are rated under the criteria of 38 C.F.R. § 4.124a based on complete or incomplete paralysis of a given nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis of a given nerve, whether due to varied level of nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 
     

Evidence and Analysis

Evaluation of shell fragment wounds to the right and left lower extremities

The instant claim for increased rating was received in February 2006; accordingly, the Board's review will consider symptoms since February 2005.  See 38 C.F.R. § 3.400.  However, because rating of a muscle injury requires consideration of the original wound, and because evaluation of a wound from a projectile must consider multiple potential disabilities (musculoskeletal, neurologic and/or dermatologic), the Board will review the entire history regarding the injuries.

Service treatment records (STRs) show the Veteran was wounded in March 1968 by grenade fragments.  The wounds were characterized as lacerations to both legs, without artery or nerve involvement; treatment at the time was debridement under local anesthetic.  In June 1968 the Veteran received a limited duty profile due to fragment wounds to the right thigh and bilateral calves, as well as the right elbow.   In July 1968, August 1968 and October 1968 he complained of pain in both legs secondary to his wounds, especially the left leg, asserting that medications had not helped.  X-ray of the bilateral knees in July 1968 was normal.  Examination in October 1968 showed good muscle strength and tone and normal range of motion and deep tendon reflexes (DTRs); the clinical impression was fragmentation wounds without major nerve or artery damage but with pain of unknown etiology.  The separation examination in January 1969 showed the lower extremities as "normal" except for healed scars on the right lateral knee and left posterior knee.

Following discharge from service the Veteran had a VA examination in August 1969 in which he reported having been treated for four months in a hospital in Vietnam and thereafter in a military hospital in Texas.  He complained of continued pain since he was wounded, as well as stiffness of the right knee and ankle.  X-ray of the knee showed a small piece of metal 5mm x 2mm in the soft tissue of the right popliteal region; there was also a small piece of metal 7mm x 2mm in the soft tissue 1-1/2 inches above the right ankle joint.  There was a 2-inch scar over the right knee.  The Veteran had normal gait and normal motion of all joints.  

During concurrent special VA neurological examination in August 1969 the Veteran complained of pain and stiffness in the right knee as well as a feeling akin to an electric shock in his left calf.  Gait and DTRs were normal.  The examiner observed a scar on the left leg with associated impairment of superficial sensation; there was no sensory deficit in the right leg and no motor nerve impairment in any extremity.  The examiner diagnosed chronic mild incomplete paralysis of the left saphenous nerve supplying the lateral aspect of the left leg.

The Veteran had a VA examination of the muscles in May 2003 in which he reported having no current functional deficits from the right knee or ankle whatsoever, but he complained of diminished sensation in the left calf and diminished strength in the left leg.  Physical examination showed a 3cm posterior lateral laceration in the right distal thigh, not widened and nontender.  There was a 2.4cm posterior lateral laceration in the right ankle that was mildly tender; range of motion (ROM) of the ankle was normal.  There was a transverse widened scar to the lateral and posterior compartments of the left calf measuring 1.7cm x 8.5cm with some diminished sensation.  X-ray of the right knee showed small shrapnel fragments in the posterior aspect of the thigh.  The examiner's clinical impression was history of shrapnel fragment wounds to the right knee and ankle, minimally symptomatic; shrapnel fragment wound to the right lateral calf with significant muscle and fascial injury; and, diminished sensation of the left lower leg secondary to shrapnel fragment injury.

The Veteran presented to the VA PCC in June 2005 complaining of recent intermittent pain in the left lower extremity (LLE); he was concerned about a possible blood clot.  Clinical examination of the LLE and the right lower extremity (RLE) was normal; the impression was muscle spasm.

The Veteran called the VA PCC in August 2005 to complain of continued pain in the LLE, now with pain and weakness in the entire LLE. He was noted to have a history of previous lumbar laminectomy, with associated back pain and left leg weakness at the time, but he denied current back pain.  Examination of the left calf showed a large scar created by shrapnel, and there was apparent sensory loss in the entire LLE.  The clinical impression was LLE pain.

A VA PCC clinic note in October 2005 states the Veteran reported persistent pain and numbness in the LLE, most of which was localized in the area of the shrapnel wound.  He endorsed weakness and numbness along the entire shaft of the leg and reported numbness of the foot; he denied back pain.

A VA mental health treatment note in December 2005 records medical history significant for a workplace injury in 1996 in which the Veteran ruptured a disc in the lower back, resulting in residual numbness in the left foot.

A VA PCC follow-up note in March 2006 shows complaint of pain in the left leg with history of tendonitis.  Active problems were significant for lumbar laminectomy with history of herniated nucleus pulposus (HNP).  Neurological examination showed the Veteran to have normal gait.  The clinical assessment in relevant part was neuropathic pain and left leg pain; there was no notation of etiology regarding either assessment.

The Veteran had a VA examination in June 2006 in which he reported right knee and right ankle pain associated with prolonged walking, exacerbated by cold weather.  Examination of the right knee showed a 3cm. scar, nontender but adherent to subcutaneous structures; right ankle showed a 1cm scar that was flat, nontender and nonadherent to the knee.   The right knee and right ankle were otherwise normal on examination (grossly normal ROM with no instability and no increased limitation of function with repetitive movement).  The clinical assessment was "scars."  Of note, the LLE was not examined.

The Veteran also had a VA peripheral nerves examination in June 2006 in which he stated that to the best of his knowledge he had no neurological deficits in the RLE, but the wound in the LLE resulted in severe laceration and torn tissues when the shrapnel exited.  The Veteran endorsed residuals consisting of numbness overlying the scar at the site of the injury.  He denied paresthesias but endorsed occasional soreness associated with prolonged walking.  The Veteran stated the soreness was alleviated by rest and that he was able to ambulate unassisted.  The Veteran was able to fully function in his activities of daily living (ADLs) and did not need medication, and he denied significant muscle atrophy over the years.  Motor system examination showed tone and bulk to be normal and symmetric bilaterally, with strength 5/5 in the bilateral upper and lower extremities.  DTRs were 2 in the bilateral upper extremities, 2 in the bilateral knees and 1+ in the bilateral ankles.  Sensory examination was significant for diminished light-touch, pinprick and temperature perceptions overlying the scar on the left calf; no other sensory deficits were noted.  Gait was normal.  There was a transverse widened scar on the LLE measuring about 1.7cm. x 8.5cm., nontender, non-erythematous and non-edematous.  There was also a 3cm. posterior lateral laceration of the right distal thigh and a 2.4cm. scar on the right ankle, neither of which was noted to be tender or adherent.  The examiner's impression was status post shrapnel injury to the RLE with no neurologic residuals and status post shrapnel injury to the LLE (left calf) with residual disfiguring scar and diminished sensations overlying the scar but no objective evidence of associated motor weakness.  The examiner stated the Veteran's overall level of disability, based primarily on history, appeared to be mild-to-moderate.  
       
The Veteran called the VA telecare triage nurse in July 2006 to complain of left leg pain, present since the war but now getting worse.  He reported the pain would come and go, especially with walking, and that prescription-strength medication would completely relieve the symptoms.

The Veteran had a VA examination of the muscles in August 2006, performed to specifically consider the severity of the wounds to the bilateral calves.  The Veteran complained of muscle spasms in the LLE when walking; he also reported numbness in the skin of the calf but this did not appear to be bothersome.  He endorsed flare-ups but did not know the cause; flare-ups were associated with muscle spasm and increased pain.  Impact on ADLs was to make it difficult to walk for any amount of time, or during flare-up to walk at all.  In regard to the right calf, the Veteran's main complaint was tenderness around the wounds, but the RLE was not anywhere near as severe as the LLE and did not have significant spasm or pain.  Physical examination of the LLE showed a 9cm. scar, nontender but adherent to some subcutaneous structures; there was numbness in the scar and in the skin approximately 1cm. around the scar.  There was some minor scar contracture.  Palpation of the calf muscles on the left showed no indication of loss of muscle body, and there was no loss of strength in extension or flexion of the ankle.  The Veteran was observed to walk without a limp.  Physical examination of the RLE showed a 10cm. scar on the anterior aspect of the tibia and a second 12cm. scar that was medial to the first; there was also a 2cm. scar in the knee area.  All three scars were flat, faint, nontender and nonadherent to subcutaneous structures.  There was no indication of muscle body loss in the right calf and no indication of loss of strength in either flexion or extension of the ankle.  X-rays of the bilateral legs showed a small metallic fragment in the posterior soft tissues of the right distal leg and several small metallic fragments in the lateral soft tissues of the proximal left leg, but the underlying bony structures were normal.      

The Veteran presented to the VA physical medicine and rehabilitative services (PM&RS) clinic in February 2007 for electromyography (EMG) study of the lower extremities, intended to determine the etiology of the reported pain and numbness down the LLE (possible peroneal injury versus pain in herniating muscle versus radiculopathy residual to back injury).  Physical inspection showed no muscle atrophy or asymmetry; reflexes were 2+ bilateral patellar and absent bilaterally S1.  Sensation was decreased in the left lateral thigh, calf and foot.  Motor strength was 5/5 in the LLE and predominantly 5/5 in the RLE.  Nerve conduction study had to be aborted because the Veteran was unable to tolerate the electrical stimuli.

The Veteran testified before the Board in June 2012 that he had "a little discomfort" in the left leg from time to time and behind the right knee from time to time, but overall was doing pretty well.  In endorsed numbness in the left calf area, which is the location of his largest scar.  He occasionally had pain bending the right knee but had never been diagnosed with arthritis of the knees.  The right ankle was tender while he was recovering, but overall was about average.

On review of the evidence above, the shell fragment wounds to the RLE (wounds to the right knee, right calf and right ankle) are not shown to be associated with any residual muscle damage (strength and bulk have been consistently normal, and none of the cardinal signs of muscle injury cited in 38 C.F.R. § 4.73 are shown) or peripheral nerve damage (no atrophy, loss of sensation or impairment of gait).  Accordingly, these residuals are appropriately rated under the criteria for scars.  During the course of the period under review none of these scars was painful; while the scar on the knee was adherent during examination in June 2006 it was not adherent on examination in August 2006.  At no time during the course of the appeal have the scars of the RLE been shown to impede the function of the right knee or right ankle.  Accordingly, there is no provision under any applicable diagnostic code as in effect before or after October 23, 2008, that would support a rating higher than 10 percent.  

Turning to the shell fragment wound to the LLE, this is shown to be associated with incomplete paralysis of the left saphenous vein.  It is accordingly appropriately rated under the criteria for peripheral nerve injury, in addition to any applicable scar.  As with the RLE, there is no sign of a residual muscle injury (normal strength and bulk no cardinal signs of muscle injury).

Paralysis of the saphenous vein is rated under 38 C.F.R. § 4.124a. DC 8527.  A rating of 0 percent (noncompensable) is assigned for mild-to-moderate incomplete paralysis; a rating of 10 percent is assigned for severe incomplete paralysis or complete paralysis.  Thus, there is no provision under this DC for a rating higher than the currently-assigned 10 percent.

Separate compensation may be considered for muscle injury or scarring of the LLE, but during the period  under review there has been no clinical indication of any actual residual muscle injury (no loss of bulk or strength) and no indication that the scarring has been painful or adherent.  The Veteran has asserted numbness in the area of the scar, and such loss of sensation has been shown during clinical examination; however, the numbness in the LLE is already compensated as a symptom associated with the paralysis of the saphenous vein.  The Board notes in that regard that 38 U.S.C.A. § 1155 implicitly contains the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology, because such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.   Brady v. Brown, 4 Vet. App. 203 (1993).  Also in regard to the scar of the LLE, the examiner in June 2006 characterized the scar as "disfiguring" but under the rating schedule only scars of the head, face or neck qualify for rating based on characteristics of disfigurement, per DC 7800. 

Finally, the Board notes the examiner in June 2006 characterized the Veteran's disabilities of the RLE and LLE as mild-to-moderate.  Compensation of 10 percent for each extremity is consistent with this level of disability.

Based on the evidence and analysis above, the Board finds criteria for increased rating for residuals of shell fragment wounds to the RLE and LLE are not met.  Accordingly, the claims must be denied.

Evaluation of shell fragment wound to the right upper extremity

The RO  has rated this disability under the criteria of 38 C.F.R. § 4.118, DC 7805 (scars, other) because the Veteran's only demonstrated residual of a shell fragment wound to the RUE is a non-painful scar, with no damage to the muscles or nerves.  

Service treatment records (STRs) show the Veteran was wounded in March 1968 by a grenade fragment.  The wound was characterized as a laceration to the right elbow, without artery or nerve damage.  The wound was debrided under local anesthetic.  In June 1968 the Veteran received a limited duty profile due to fragment wounds to the right elbow as well as the left and right legs.  The separation examination in January 1969 showed the upper extremities as "normal." 

The Veteran had a VA medical examination in August 1969 in which the examiner noted history of a shell fragment wound to the right elbow.   However, the examination report is silent in regard to any current abnormality of the skin, muscles or peripheral nerves of the right upper extremity.

The Veteran had a VA examination of the muscles in May 2003 in which he reported having no current functional deficits of the right elbow whatsoever.  Physical examination showed a 3.4 cm. transverse laceration in the distal aspect of the right humerus, which was minimally widened.  ROM of the elbow was within normal limits.  The clinical impression was shrapnel fragment wound to the right elbow, minimally symptomatic.     

The Veteran had a VA examination in June 2006 in which he reported right elbow pain associated with repetitive motion, exacerbated by cold weather.  Examination of the elbow showed a 5cm. scar inferior to the olecron process; the scar was flat, nontender and nonadherent to any subcutaneous structures.  The elbow had grossly normal ROM, and repetitive motion caused no increased limitation of function.      

The Veteran testified before the Board in June 2012 that he had "a little discomfort" in the right elbow from time to time but overall was doing pretty well.  

On review of the evidence above, the Board finds no applicable diagnostic code under which compensation may be granted. The Veteran reported right elbow pain, but such pain is not shown to be related to the service-connected scar, which was not painful or tender on examination.  There was no indication during service of any involvement of the bone or muscle at the time of his wounding, and the Veteran does not have a retained foreign body in the RUE; there is accordingly no basis on which to conclude his reported right arm pain is related to the injury in service.  Further, the Veteran had normal ROM of the extremity on examination, so there is no indication that the SFW causes actual impairment of function.

The Board acknowledges that the Veteran is competent to report symptoms such as pain.  However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant; see 38 C.F.R. § 4.40.  As the VA examiner specifically found no additional limitation of function due to pain, the Board cannot assign a compensable evaluation due solely to reported pain.

Based on the evidence and analysis above, the Board finds criteria for increased (compensable) rating for residuals of shell fragment wound to the RUE are not met.  Accordingly, the claim must be denied.


ORDER

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss disability is denied.

A rating higher than 10 percent for shell fragment wounds to the right lower extremity is denied.

A rating higher than 10 percent for shell fragment wounds to the left lower extremity is denied.

A compensable rating for shell fragment wounds to the right upper extremity is denied.




REMAND

The Board finds additional development is required before the claim for increased rating for PTSD can be adjudicated.

When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the Veteran's last examination for PTSD was performed in April 2007.  The Veteran's testimony before the Board in June 2012, in conjunction with a recent letter from his spouse, raises the possibility that his symptoms have increased in severity since that examination.   Remand for examination is accordingly warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the records of any VA psychiatric treatment the Veteran received dated since 2008.  

2.  The Veteran should be afforded an examination by an examiner with appropriate expertise to assess the current severity of his service-connected PTSD.  The claims folders must be made available to and reviewed by the examiner.

All findings should be reported in detail, and all appropriate diagnostics should be performed.

The examiner should report the severity of the Veteran's PTSD in terms conforming to the appropriate rating criteria.  The examiner should also provide an opinion regarding the social and occupational impairment caused by the PTSD.

The supporting rationale for all opinions expressed must be provided in the report.

3.  The RO/AMC should also undertake any other development determined to be warranted.

4.  Then, the RO/AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to the final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


